Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 9/9/2022. As directed by the amendment, claims 1-14 have been canceled, claims 15-16 have been amended, and no claims have been added. Thus, claims 15-16 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
4.	Claim 15 is objected to because of the following informalities:  
The limitation “for controlling the motion of the exoskeleton robotic arm” (ln. 21) should read --for controlling motion of the exoskeleton robotic arm--. While the limitation is clear, the term “the motion of the exoskeleton robotic arm” lacks an antecedent basis within the claim.
The limitation “the length of the arm puller and the forearm puller can is configured to be adjusted manually or electrically” (ln. 29) should read -- the length of the arm puller and the forearm puller is configured to be adjusted manually or electrically--. 
The limitation “the three drive units comprises” (ln. 40) should read --the three drive unites comprise--.
The limitation “…corresponding to the elbow joint. The first drive unit…” should read --…corresponding to the elbow joint, the first drive unit…--.
The limitation “the exoskeleton robotic arm comprises a shoulder joint and an elbow joint” (ln. 46) should read --the exoskeleton robotic arm comprises the shoulder joint and the elbow joint--, as these components have already been introduced in lines 30-32 of the claim (“a shoulder joint and elbow joint of the user correspond to the position of a shoulder joint and elbow joint of the exoskeleton robotic arm”).
The limitation “the shoulder joint comprises a first joint of the shoulder joint and a second joint of the shoulder joint” (ln. 46-47) should read --the shoulder joint comprises the first joint of the shoulder joint and a second joint of the shoulder joint--, as the first and second joints have already been introduced in lines 40-42 of the claim (“a first drive unit corresponding to a first joint of the shoulder joint, a second drive unit corresponding to a second joint of the shoulder joint”).
The word “Both” (ln. 52) should not be capitalized.
The limitation “sample adjacent frames for achieve dynamic matching” (ln. 76) should read --sample adjacent frames to achieve dynamic matching--.
The limitation “the current motions include a 3D coordinates of each joint of the user” (ln. 84-85) should read --the current motions to include 3D coordinates of each joint of the user--.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Regarding claim 15, the limitation “training sets based on deep learning of a deep neural network, wherein the training sets comprise self-occlusion images and motion images of pronation and supination, and the training sets are configured to train the deep neural network” (ln. 11-14) has not be described in the specification in manner that one of ordinary skill in the art can make and/or use the full scope of the claimed invention without undue experimentation. Applying a representative sampling of the Wands factors (see MPEP 2164.01(a)):
	(1) The breadth of the claims: The limitation “training sets based on deep learning of a deep neural network, wherein the training sets comprise self-occlusion images and motion images of pronation and supination, and the training sets are configured to train the deep neural network” is a broad limitation. The claims do not provide any description as to the steps or algorithms for how these “training set” images would be imported into to a deep neural network. The applicant’s specification does not provide any description on how to make or provide training sets to the deep neural network that would cover self-occlusion images and motion images of pronation and supination.
	(2) The nature of the invention and state of the prior art: A search of the prior art has not revealed any type of “training sets” based on “self-occlusion images” and “motion images of pronation and supination” that are used to train a “deep neural network” within rehabilitation training systems. Therefore, these features are not “well-known” and must be sufficiently described within the applicant’s specification to allow one of ordinary skill in the art to make and/or use the claimed invention without undue experimentation. While creating images that map the coordinates of: (1) body parts that are obscured by other body parts, and (2) pronation and supination might be known in the prior art, the prior art does not provide for how to take these images and “train” a “deep neural network” based on “deep learning.”
	(3) The level of predictability in the art: The amount of guidance or direction needed to enable the invention is inversely relative to the amount of knowledge in the state of the art as well as the predictability in the art. As stated above, it appears nothing is known about “training sets” based on “self-occlusion images” and “motion images of pronation and supination” that are used to train “deep neural network models” within rehabilitation training systems, whereby the applicant is required to provide a great amount of guidance and direction in describing these features within the specification. “Nascent technology…must be enabled with a ‘specific and useful teaching’” (Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)). The applicant’s specification appears to merely recite that the images are used to train a neural network, without filling in the steps of how one can train a neural network with these images.
	(4) The amount of direction provided by the inventor: A look into the applicant’s specification only reveals a repetition of what the applicant is claiming. Paragraph [0043] is the only section that describes these “training sets.” The passage only states: “In the deep learning method based on the deep neural network, self-obscuring images and images of special and hard-to-detect motion such as spin-forward and spin-backward are added as training sets to train the deep neural network model. Self-obscuring means that one of the user's joints captured by the depth camera 11 is obscured by other joints of the user itself” (Paragraph [0043]). This provides little more than what is already recited in the claims. There is no direction as to how one of ordinary skill in the art would make such training sets that could be used to train a neural network.


	Additionally, the limitation “the central processor is configured to combine the assessment scales commonly used in clinical practice to perform an automatic assessment by quantifying all the motions in the assessment scales, the automatic assessment comprises a completion of the motion based on a deep learning method of Long Short-Term Memory the completion of the motion including: whether it is fully completed, partially completed, or completely incomplete” has not be described in the specification in a manner that one of ordinary skill in the art can make and/or use the full scope of the claimed invention without undue experimentation. Applying a representative sampling of the Wands factors (see MPEP 2164.01(a)):
	(1) The breadth of the claims: The limitation “the central processor is configured to combine the assessment scales commonly used in clinical practice to perform an automatic assessment by quantifying all the motions in the assessment scales, the automatic assessment comprises a completion of the motion based on a deep learning method of Long Short-Term Memory to determine the completion of the motion” is a broad limitation, as there is no standard for “the assessment scales commonly used in clinical practice,” or for what is encompassed by “a deep learning method based on Long Short-Term Memory.” The applicant’s specification does not provide any description on how to determine what these “commonly used” assessment scales are, or how to make or provide “a deep learning method based on Long Short-Term Memory.”
(2) The nature of the invention and state of the prior art: A search of the prior art has not revealed the claimed type of assessment based on “commonly used assessment scales” and “a deep learning method of Long Short-Term Memory.” Therefore, these features are not “well-known” and must be sufficiently described within the applicant’s specification to allow one of ordinary skill in the art to make and/or use the claimed invention without undue experimentation.
(3) The level of predictability in the art: The amount of guidance or direction needed to enable the invention is inversely relative to the amount of knowledge in the state of the art as well as the predictability in the art. As stated above, it appears nothing is known about assessing user motion with a central processor based on “commonly used assessment scales,” and “a deep learning method of Long Short-Term Memory,” whereby the applicant is required to provide a great amount of guidance and direction in describing these features within the specification. “Nascent technology…must be enabled with a ‘specific and useful teaching’” (Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)).
(4) The amount of direction provided by the inventor: A look into the applicant’s specification only reveals a repetition of what the applicant is claiming. Paragraph [0044] appears to only to be a duplicate of the claimed limitations.
Any remaining claims are rejected as being dependent upon a rejected base claim.
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 15, the following limitations are considered indefinite:
In lines 47-48, the limitation “the assessment scales commonly used in clinical practice to perform the assessment” is indefinite as to what assessment scales are “commonly used in clinical practice.” It’s unclear what these common assessment scales include. For the purposes of examination, any type of scale or benchmark for assessing the motion of a patient will be considered sufficient to meet the limitation of “the assessment scales commonly used in clinical practice to perform the assessment.” 
In line 48, the limitation “all the motions” lacks an antecedent basis. For the purposes of examination the limitation “quantifying all the motions in the assessment scales” is interpreted as quantifying all of the user’s motion by categorizing it according to any type of scale or benchmark used for assessing the motion of a patient.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
9.	Claims 15-16 would be allowable if rewritten or amended to overcome the objections and rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
10.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose (1) “training sets based on a deep learning of a deep neural network, wherein the training sets comprise self-occlusion images and motion images of pronation and supination, and the training sets are configured to train the deep neural network” (claim 15, ln. 11-14) or (2) “the central processor is configured to combine the assessment scales commonly used in clinical practice to perform an automatic assessment by quantifying all the motions in the assessment scales, the automatic assessment comprises a completion of the motion based on a deep learning method of Long Short-Term Memory, the completion of the motion including: whether it is fully completed, partially completed or completely incomplete” (claim 15, ln. 54-59).
Response to Arguments
11.	Applicant’s arguments filed on 9/9/2022 on Pages 5-6 with respect to claim 15 and regarding the terms “spin-forward and spin-backward” being understandable once replaced with the terms “pronation and supination” have been considered, and are persuasive. These terms are clear and do not present a 35 USC 112b issue on their own.
12.	Applicant’s arguments on Page 6 with respect to claim 15 and regarding the term “self-obscuring image” being understandable once replaced with the term “self-occlusion image” have been considered, and are persuasive. These term is clear and does not present a 35 USC 112b issue on its own.
13.	Applicant’s arguments on Pages 6-7 with respect to claim 15 and regarding the term “deep learning” being known in the prior art have been considered, but is only partially persuasive. While the term “deep learning” is a known type of pattern analysis method, the current rejection is not based on the understanding of the term “deep learning.” The current rejection is a 35 USC 112(a) enablement rejection, wherein it is unclear how training sets comprising self-occlusion images and motion images of pronation and supination are used to train a deep neural network based on “deep learning.” Therefore, the 35 USC 112(a) enablement rejection is maintained.
14.	Applicant’s arguments on Page 7 with respect to claim 15 and regarding the term “training set” being a known term in the prior art have been considered, but is only partially persuasive. While the term “training set” might be known generally as some type of data or algorithm used to build a model, the current rejection is not based on the understanding of what a “training set” is. Rather, the current rejection is a 35 USC 112(a) enablement rejection, wherein it is unclear how training sets comprising self-occlusion images and motion images of pronation and supination are used to train a deep neural network based on “deep learning.” Therefore, the 35 USC 112(a) enablement rejection is maintained. 
15.	Overall, the limitation “training sets based on a deep learning of a deep neural network, wherein the training sets comprise self-occlusion images and motion images of pronation and supination, and the training sets are configured to train the deep neural network” is not rejected based on the definition or clarity of the terms within the limitation, but rather because the applicant’s disclosure does not provide enough detail or instruction as to how one of ordinary skill in the art would make and/or use such a deep neural network based on training sets comprising self-occlusion images and motion images of pronation and supination. 
16.	Applicant’s arguments on Page 8 with respect to claim 15 and regarding “the assessment scales commonly used in clinical practice” being implementable and clear have been fully considered, but are not persuasive. It remains unclear as to the scope of an assessment scale that is “commonly” used in clinical practice. Are there multiple types of assessment scales used in clinical practice? If so, which particular on is the applicant claiming? The applicant argues that the specification discloses a patient filling out a “form for assessment” on perceived muscle strength, but even this disclosure does not provide any of the contents of such a “form for assessment” of an “evaluation scale.” Therefore, the 35 USC 112(b) rejection is maintained.
17.	Applicant’s arguments on Page 8 with respect to claim 15 and regarding the term “Deep Learning method based on Long Short-Term Memory” have been considered, but is only partially persuasive. While the terms “Deep Learning method” and “Long-Short Term Memory” might be known generally as some type of algorithm used to build a model or perform data analysis, the current rejection is not based on the understanding of the meanings of “Deep Learning method” and “Long Short-Term Memory.” Rather, the current rejection is a 35 USC 112(a) enablement rejection, wherein it is unclear how automatic assessment comprising a completion of the motion based on “a deep learning method of Long Short-Term Memory” is performed by quantifying all the motions in assessment scales “commonly used in clinical practice.” Therefore, the 35 USC 112(a) enablement rejection is maintained.
18.	Applicant’s arguments on Pages 8-10 with respect to claim 15 and regarding the terms “key frames,” “key nodes,” “a model of standard motion template sequence,” and “the longest common subsequence algorithm” have been considered, and are persuasive. These terms are clear and do not present a 35 USC 112b issue on their own.
19.	Applicant’s arguments that the procedures and practices for making an enablement rejection were not followed because not all of the Wands factors were addressed have been considered, but are not persuasive. MPEP 2164.04 states that “While analysis and conclusion of lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection” (emphasis added). Wands factors were not ignored. Rather, the most pertinent Wands factors to the rejection at hand were analyzed and addressed. While applicant argues that consideration of factors such as the “level of one of ordinary skill in the art” and “the level of predictability in the art” would have made many of the technical terms in the claims clear, the applicant’s specification still does not disclose the required nexus between the technical terms and how these broad technical terms and techniques are applied in this specific context of controlling an upper limb rehabilitation training system.
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785